Citation Nr: 1828349	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO. 15-04 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include alcohol use disorder.

2. Entitlement to a disability rating in excess of 30 percent for bilateral hearing loss.

3. Entitlement to an initial compensable rating for benign prostatic hyperplasia (BPH).

4. Entitlement to an initial compensable rating for hypertension.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Army from August 1967 to July 1969, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2014 and November 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

By way of background, the Veteran filed a claim for service connection for an acquired psychiatric disability, hypertension, BPH and bilateral hearing loss, and a claim for TDIU in September 2011. An August 2012 rating decision granted service connection for bilateral hearing loss and assigned a 30 percent rating effective September 9, 2011. After conducting additional development, the RO issued another rating decision in May 2014 which denied an increased rating for bilateral hearing loss, denied service connection for an acquired psychiatric disorder, PTSD, hypertension and BHP, and denied TDIU. In addition, the May 2014 rating decision granted service connection for type II diabetes mellitus and diabetic nephropathy, and denied service connection for dyslipidemia. The Veteran filed a notice of disagreement as to all decisions made in the May 2014 rating decision, and subsequently perfected an appeal to the Board.

In an August 2016 decision, the Board denied entitlement to service connection for dyslipidemia and PTSD, granted service connection for hypertension and BPH, and denied increased ratings for type II diabetes mellitus and diabetic nephropathy. The Veteran did not appeal the denials of service connection or increased ratings in the August 2016 decision, and therefore those issues are no longer on appeal. The Board also remanded the issues of service connection for a psychiatric condition other than PTSD, an increased rating for bilateral hearing loss, and TDIU.

In November 2016, the RO issued a rating decision effectuating the Board's grant of service connection for hypertension and BPH, assigning both disabilities a noncompensable rating effective September 9, 2011. The Veteran timely perfected an appeal to the Board as to the ratings assigned for both disabilities in the November 2016 rating decision. Concurrently the RO completed the development ordered on the issues of service connection for an acquired psychiatric disorder other than PTSD, an increased rating for bilateral hearing loss, and TDIU. As such, all five issues have been combined into a single appeal for the purposes of appellate review.

As noted above, the Board remanded the issues of service connection for an acquired psychiatric disability other than PTSD, an increased rating for bilateral hearing loss, and TDIU for additional development in August 2016. The Veteran was requested to provide or release any outstanding private treatment records in November 2016, and the requested examinations were provided in January 2017. As such, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including entitlement to special monthly compensation (SMC). Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Akles v. Derwinski, 1 Vet. App. 118 (1991). However, the Veteran does not have a single disability rated at 100 percent. 38 U.S.C. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30. There is no evidence the Veteran is housebound, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.





FINDINGS OF FACT

1. The Veteran's alcohol use disorder is the result of his own willful misconduct, and was not caused or aggravated by a service-connected disability.

2. Throughout the period on appeal, the Veteran's hearing impairment has been no worse than Level IX in the left ear and Level IV in the right ear.

3. Throughout the period on appeal, the Veteran's benign prostatic hyperplasia has been manifested by the use of continuous medication and urinary leakage; but not by the use of absorbent materials, daytime voiding intervals between two and three hours, awakening to void two times per night, obstructed voiding, renal dysfunction, infections or hospitalizations.

4. Throughout the period on appeal, the Veteran's hypertension has been manifested by the use of continuous medication; but not by diastolic blood pressure predominantly over 100 or systolic blood pressure over 160.

5. The Veteran does not have a disability rated at 60 percent or more or a combined rating of 70 percent or more; the evidence does not indicate that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1. Direct service connection for alcohol use disorder is precluded as a matter of law and the requirements for secondary service connection have not been met. 38 U.S.C. §§ 105(a), 1110 (2012); 38 C.F.R. §§ 3.1(m), 3.301, 3.310 (2017).

2. The criteria for a rating in excess of 30 percent for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.385, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.85, Diagnostic Code 6100, 4.86 (2017).

3. The criteria for an initial compensable rating for benign prostatic hyperplasia have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.115a, 4.115b, Diagnostic Code 7527 (2017).

4. The criteria for an initial compensable rating for hypertension have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.104, Diagnostic Code 7101 (2017).

5. The criteria for a TDIU have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs. 38 U.S.C. §§ 105(a), 1110; 38 C.F.R. §§ 3.1(m), 3.301(a). 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

Effective August 4, 2014, VA amended the regulations governing diagnoses of mental disorders to require that diagnoses be in conformity with the Diagnostic and Statistical Manual, Fifth Edition (DSM-5), as opposed to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). 79 Fed. Reg. 45,093, 45,094-96 (Aug. 4, 2014). This amendment applied to all claims pending before the agency of original jurisdiction (AOJ) as of that date. Id. As the Veteran's claim was pending before the AOJ on August 4, 2014, all diagnoses must be in conformity with the DSM-5. Id. 

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder. While the Veteran is competent to report various psychiatric symptoms, such as depression or anxiety, he is not competent to affirmatively diagnose himself with a psychiatric disorder. Jandreau, 492 F.3d 1372. As such, the issue of whether the Veteran has a current psychiatric disability, other than PTSD< must be determined based on the medical evidence of record.

The Veteran was provided with two VA examinations during the current appellate period concerning his claimed psychiatric disability. The April 2014 VA examiner noted symptoms of anxiety and depression, but overall stated that the Veteran only met the criteria for a diagnosis of an alcohol use disorder under the DSM-5. In support of the diagnosis, the examiner noted that the Veteran's records reflected a longstanding history of alcohol abuse since youth and cited to the DSM-5 diagnostic criteria for alcohol use disorder.

An addendum psychiatric opinion was obtained in January 2017. In the addendum opinion the psychiatrist confirmed that, based on a review of the Veteran's treatment records, that the Veteran displays signs and symptoms consistent with a diagnosis of alcohol use disorder. There is no evidence that either examiner was not competent and credible, and as both opinions concerning the current diagnosis were based on a complete review of the record and the Veteran's statements, the Board finds that they are entitled to significant probative weight as to the current psychiatric diagnosis. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In reviewing the treatment records associated with the file, a psychiatric treatment record from February 2003 diagnosed the Veteran with alcohol dependence, and a March 2004 treatment record reflects enrollment in a substance abuse program. The Veteran's treatment records since that point consistently note a history of alcohol abuse, as well as alternating notations of alcohol abuse and an alcohol-induced mood disorder. While these records also consistently note depression and anxiety, these notations appear to be reports of symptomatology from the Veteran and not formal psychiatric diagnoses of a depressive or anxiety disorder.

The Board notes that in two general medical examinations conducted in January 1996, the examining physician noted a diagnosis of schizophrenia, with an Axis II diagnosis of "[e]thanolisms." However, the physician who provided the diagnoses of schizophrenia does not appear to have been a psychologist or psychiatrist. Further, in both examination reports the examiner specifically noted multiple times that a mental health examination was being conducted at the same time, and that it was that examination that should be consulted with respect to the psychiatric condition. In turn, the January 1996 mental health examination, conducted by a different medical professional, provided a sole Axis I diagnosis of "substance abuse disorder, alcohol dependence in alleged remission." The fact that both general medical examination reports specifically indicate that the concurrently conducted psychiatric examination should be deferred to with respect to the psychiatric issue undermines the competency and probative value of the schizophrenia notations, and supports the conclusion that the diagnosis provided in the psychiatric examination is the proper, formal diagnosis.

Finally, in support of his claim the Veteran submitted a letter from a private physician in August 2011, in which the physician states that the Veteran displays various psychiatric symptoms and has a "nervous condition." To the extent that this statement is an intended to provide a formal diagnosis of a psychiatric disability, the Board finds that it is not competent. First, noted in the January 2017 addendum opinion the opining physician is a general practitioner, not a psychiatrist or psychologist, and therefore does not have the requisite expertise or training to provide a formal psychiatric diagnosis. 38 C.F.R. § 3.159(a)(1).

In addition, it does not appear from the letter that the attempted diagnosis was made in conformity with the DSM-5, or indeed any diagnostic manual, as required by the regulation governing mental disorder diagnoses. 38 C.F.R. § 4.125. As such, the notation of a "nervous condition" in the August 2011 letter is entitled to no probative weight.

Based on the foregoing, the Board finds that the competent and credible evidence of record establishes that the Veteran's only current psychiatric diagnosis is that of alcohol use disorder. As the only valid psychiatric diagnosis of record is an alcohol use disorder, the Veteran's claim for direct service connection must be denied. VAOPGCPREC 2-98 (Feb. 10, 1998); VAOPGCPREC 2-1997 (Jan. 16, 1997). The law states that service connection cannot be established on a direct basis for a disease or injury that results from a claimant's abuse of alcohol or drugs, as such abuse constitutes willful misconduct. 38 C.F.R. §§ 3.1(m), 3.301(a). Moreover, when, as here, the law is dispositive of the claim, it should be denied because of lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994). As such, direct service connection for the diagnosed alcohol use disorder must be denied as a matter of law.

While direct service connection for the diagnosed alcohol use disorder is precluded as a matter of law, it is possible for service connection for an alcohol use disorder to be awarded on a secondary basis, if the alcohol use disorder was caused or aggravated by another service connected disability. 38 C.F.R. § 3.310; VAOPGCPREC 2-98 (Feb. 10, 1998).

However, in this case the Veteran has not indicated that his alcohol use disorder is in any way related to his service-connected disabilities. In addition, the January 2017 addendum opinion states that it is less likely than not that the Veteran's alcohol use disorder was caused or aggravated by any of his service-connected disabilities. In support of this conclusion, the examiner noted first that based on the Veteran's statements the alcohol use disorder pre-existed the Veteran's service-connected disabilities, and indeed had been present since youth, and therefore could not have been directly caused by the currently service-connected disabilities. 

Second, the examiner stated that, based on the Veteran's treatment records, his alcohol use disorder had followed the same pattern and course as alcohol use disorders observed in individuals without additional disabilities. As the Veteran's alcohol use disorder has taken its standard course, the examiner opined that there had been no aggravation of the Veteran's alcohol abuse disorder by any of his service-connected disabilities. There is no evidence the opining psychiatrist is not competent or credible, and as the opinion was based on a complete review of the Veteran's medical history the Board finds that it is entitled to significant probative weight as to whether the Veteran's alcohol use disorder was caused or aggravated by his service-connected disabilities. Nieves-Rodriguez, 22 Vet. App. 295. No other medical opinions concerning causation or aggravation are of record.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the diagnosed alcohol use disorder was either caused or aggravated by the Veteran's service-connected disabilities. As such, service connection for the current alcohol use disorder as secondary to the Veteran's service-connected disabilities is denied. 38 C.F.R. § 3.310.

Although the Veteran has established a current disability, direct service connection for an alcohol use disorder is precluded as a matter of law and the preponderance of the evidence weighs against a finding that the alcohol use disorder was caused or aggravated by another service-connected disability. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

III. Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

A. Bilateral Hearing Loss

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed. Lendenmann v. Principi, 3 Vet. App. 345 (1992). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85. 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination. See 38 C.F.R. § 4.85.
"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four. This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average. Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear. The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and the column intersect. 38 C.F.R. § 4.85(e).

Special provisions apply in instances of exceptional hearing loss. See 38 C.F.R. § 4.86. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(b).

In this case, the Veteran was provided with two VA audiological examinations. The results of the March 2012 audiological examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
25
35
35
40
LEFT
X
15
25
35
35

Based on these results, the average puretone threshold was 34 decibels for the right ear and 28 decibels for the left ear. 38 C.F.R. § 4.85(d). Speech recognition was 68 percent in the right ear and 15 percent in the left ear, as measured by the Maryland CNC test. Applying these values to Table VI, the result is a Level IV Roman numeral designation for the right ear and a Level IX Roman numeral designation for the left ear. When the Level IX and Level IV designations from the March 2012 examination are applied to Table VII, the result is a 30 percent rating. 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. 345.

The results of the January 2017 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
45
40
45
45
LEFT
X
25
25
35
30

Based on these results, the average puretone threshold was 44 decibels for the right ear and 29 decibels for the left ear. 38 C.F.R. § 4.85(d). Speech recognition was 68 percent in the right ear and 96 percent in the left ear, as measured by the Maryland CNC test. Applying these values to Table VI, the result is a Level IV Roman numeral designation for the right ear and a Level I Roman numeral designation for the left ear. As to functional impairment, the Veteran reported difficulty hearing conversations and in noisy environments. When the Level IV and Level I designations from the January 2017 examination are applied to Table VII, the result is a noncompensable rating.

None of the results reported in the audiological evaluations meet the requirements for evaluation based on an exceptional pattern of impairment. 38 C.F.R. § 4.86(a)-(b). No additional audiometric testing is of record. While the Veteran submitted an August 2011 letter from his private physician stating that the Veteran has hearing loss that causes difficulty hearing the television and understanding people during conversations, no audiometric testing results were included.

The Board has considered the Veteran's lay statements, in which he generally contends that his hearing loss is worse than currently rated, as well as that his hearing loss causes difficulty hearing conversations. However, as indicated above rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies. Here, the objective medical evidence of record consists of the March 2012 and January 2017 VA examinations, which indicate that the Veteran's hearing loss does not warrant a rating in excess of 30 percent at any point during the appellate period. 38 C.F.R. § 4.85. 

Based on the foregoing, the preponderance of the evidence is against an increased rating in excess of 30 percent for the Veteran's bilateral hearing loss. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017). For these reasons, the claim is denied.

B. Benign Prostatic Hyperplasia

The Veteran's BPH is currently rated under Diagnostic Code 7527, governing prostate gland injuries. Diagnostic Code 7527 states that prostate gland injuries are to be rated by analogy to voiding dysfunction or urinary tract infection, whichever is predominant. 38 C.F.R. § 4.115b, Diagnostic Code 7527.

Voiding dysfunction is to be rated based on urinary leakage, urinary frequency, or obstructed voiding. 38 C.F.R. § 4.115a. For urinary leakage, a 20 percent rating is warranted for leakage requiring the wearing of absorbent materials which must be changed less than two times per day. Id. A 40 percent rating is warranted for leakage requiring the wearing of absorbent materials which must be changed two to four times per day. Id. A 60 percent rating is warranted for leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day. Id.

With respect to urinary frequency, a 10 percent rating is warranted for daytime voiding interval between two and three hours or awakening to void two times per night. Id. A 20 percent rating is warranted for daytime voiding interval between one and two hours or awakening to void three to four times per night. Id. A 40 percent rating is warranted for daytime voiding interval less than one hour or awakening to void five or more times per night. Id. 

When rating based on obstructed voiding, a noncompensable rating is warranted for obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year. Id. A 10 percent rating is warranted for marked obstructive symptomatology with any on or combination of four symptoms. Id. a 30 percent rating is warranted for urinary retention requiring intermittent or continuous catheterization. Id.

Finally, if rating by analogy to urinary tract infection, a 10 percent rating is warranted for long-term drug therapy, one to two hospitalizations per year, and / or requiring intermitted intensive management. Id. A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage or frequent hospitalization and or requiring continuous intensive management. Id. Urinary tract infections may be alternatively rated based on renal involvement, if any. Id. 

The Veteran generally contends that he is entitled to a compensable rating for his BPH. However, the Veteran has provided no lay statements concerning the type and severity of the symptoms associated with his BPH. Therefore, the increased rating claim must be decided based on the medical evidence of record.

The Veteran was provided with a VA examination to determine the severity of his BPH in November 2016. The examiner noted that the Veteran's BPH was characterized by the use of continuous medication and urine leakage, but that the leakage did not require the use of absorbent materials. The examiner further noted that the voiding dysfunction did not require the use of an appliance, cause increased urinary frequency, or result in any signs or symptoms of obstructed voiding. No renal dysfunction was found to be associated with the disability. There is no evidence that the examiner was not competent or credible, and as the opinion is based on an objective examination of the Veteran the Board finds it is entitled to significant probative weight as to the severity of the Veteran's BPH. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records from September 2011 forward consistently reflect that the Veteran's BPH was noted to be asymptomatic. The records also consistently state that a review of the Veteran's genitourinary system was negative for dysuria, frequency, hesitancy, hematuria, discharge, and urinary incontinence. The Veteran's treatment records do not contain any notations concerning obstructive voiding, use of absorbent materials or appliances, hospitalizations or renal involvement.

An August 2011 letter from the Veteran's private physician stated that the Veteran had a diagnosis of BPH and generally noted that the Veteran had some bladder dysfunction, but did not provide any specific information concerning the type and severity of the symptoms associated with the BPH. As such, while competent and credible this letter of is minimal probative value as it provides only a general statement concerning bladder dysfunction. Nieves-Rodriguez, 22 Vet. App. 295.

Based on the foregoing, the Board finds that an initial compensable rating for the Veteran's BPH is not warranted. There is no evidence of any obstructed voiding symptoms or renal involvement, and therefore compensable ratings based on those manifestations are not warranted. In addition, there is no evidence that the Veteran's BPH is manifested daytime or nighttime voiding that meets or approximates the frequency contemplated by a compensable rating for urinary frequency. Indeed, the Veteran's treatment records since 2011 have consistently noted that the Veteran does not have urinary frequency issues.

The Board notes that the November 2016 examiner found that the Veteran's BPH was manifested by urinary leakage. However, the examiner specifically indicated that the leakage did not require the use of any absorbent materials or an appliance. As such, the noted leakage does not more nearly approximate a 20 percent rating for urinary leakage, as the diagnostic criteria specifically contemplate the use of absorbent materials. Furthermore, the Veteran's treatment records throughout the appellate period indicate that the Veteran's BPH does not result in any urinary incontinence. As such, the Board finds that while there is one notation of urinary leakage, the Veteran's overall disability picture does not more nearly approximate the level contemplated by a 20 percent rating, which requires the use and repeated changing of absorbent materials. 

Finally, while the Veteran's BPH is manifested by continuous medication, there is no evidence that the disability has resulted in any hospitalizations at any point during the appellate period. As such, the disability does not more nearly approximate the level of severity contemplated by a 10 percent rating for urinary tract infections, which specifically contemplates conditions of such severity as to require one to two hospitalizations per year. 

No additional higher or alternative ratings under different Diagnostic Codes for the Veteran's BPH can be applied in this case. There is no evidence that the Veteran's BPH is a malignant neoplasm of the genitourinary system. 38 C.F.R. § 4.115b, Diagnostic Code 7538. Further, there is no evidence that the disability affects any other organs of the genitourinary system, nor has the Veteran's BPH been alternatively diagnosed as any other disability. 38 C.F.R. § 4.115b, Diagnostic Codes 7500-7525, 7529-7542. 

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an initial compensable rating for the Veteran's BPH. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017). For these reasons, the claim is denied.

C. Hypertension

The Veteran's hypertension is currently rated under Diagnostic Code 7101. Under Diagnostic Code 7101, a 10 percent evaluation is assigned for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104, Diagnostic Code 7101. Diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more is rated 20 percent disabling. Id. Diastolic pressure predominantly 120 or more is rated 40 percent disabling, and diastolic pressure predominantly 130 or more is rated 60 percent disabling. Id.

The Veteran generally contends that he is entitled to a compensable rating for his hypertension. However, the Veteran has provided no lay statements concerning the severity of his symptoms. As such, this claim must be decided based on the medical evidence of record.

The Veteran has been prescribed medication for control of hypertension, and VA treatment records reflect consistent use of such. However, the record fails to reflect diastolic pressures (the lower number) that are predominantly at or above 100 or systolic pressures (the higher number) that are predominantly at or above 160. 

VA examinations provided in December 2013 and November 2016 both note that there was no evidence of a history of diastolic pressure predominantly over 100, and both noted that recent blood pressure readings were below 160 systolic and 100 diastolic. There is no evidence the examiners were not competent or credible, and as the reports are based on objective examinations of the Veteran and a review of the record the Board finds they are entitled to significant probative weight as to the severity of the Veteran's hypertension during the period on appeal. Nieves-Rodriguez, 22 Vet. App. 295. In addition, VA treatment records from September 2011 to present consistently reflect that the Veteran's blood pressures are below 160 systolic and 100 diastolic and that the Veteran's hypertension is well-controlled by his medication. 

No other evidence concerning the Veteran's blood pressure during the appellate period is at issue. Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran has diastolic blood pressure predominantly over 100 or systolic pressure predominantly over 160, or a history of diastolic pressure over 100. Therefore, an initial compensable rating for hypertension is not warranted in this case. 38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran has only been diagnosed with hypertension, which is specifically covered by Diagnostic Code 7101. As such, it would be inappropriate to rate his disability by analogy to any other Diagnostic Codes. Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015) ("the Court reiterates that when a condition is specifically listed in the Schedule, it may not be rated by analogy"). Thus, consideration of any alternative Diagnostic Codes is not warranted in this case.

The preponderance of the evidence is against an initial compensable rating for the Veteran's hypertension. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017). For these reasons, the claim is denied.

IV. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history. 38 C.F.R. §4.16(b). The Board does not have the authority to assign an extraschedular total disability rating based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran does not meet the threshold requirements for a TDIU. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). The Veteran is currently service-connected for bilateral hearing loss at 30 percent, type II diabetes mellitus at 20 percent, tinnitus at 10 percent, and hypertension and BPH at a noncompensable level. These disabilities result in a combined rating of 50 percent. 38 C.F.R. § 4.25. Therefore, the threshold percentage requirements for an award of TDIU are not met. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis. 38 C.F.R. §4.16(b); see Bowling, 15 Vet. App. at 1. To prevail on a claim for entitlement to TDIU, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose, 4 Vet. App. 361.

Concerning his TDIU claim, the Veteran has generally indicated that he is unable to work due to his service-connected disabilities. However, the Veteran has not submitted any lay statements providing any specific information concerning the effect of his disabilities on his ability to gain or maintain employment.

Turning to the medical evidence, the Veteran has undergone several VA examinations during the course of his appeal. The November 2016 hypertension and BPH examiner and the December 2013 hypertension examiner both indicated that the Veteran's disabilities do not interfere with his ability to work. During the April 2014 psychiatric examination, the examiner noted as part of the Veteran's occupational history that the Veteran retired in approximately 1992 due to an occupational injury, and has been unemployed since. Treatment records associated with the file do not indicate that the Veteran has been rendered unable to gain or maintain employment as a result of a service-connected disability or disabilities. 

In short, there is no competent evidence indicating that the Veteran's service-connected disabilities, either singly or in combination, have rendered him unable to either gain or maintain substantially gainful employment. Indeed, the April 2014 psychiatric examination report recorded that the Veteran indicated he retired in 1992 due to a work-related injury, and not due to one of his service-connected disabilities. 

As such, there is simply no evidence of unusual or exceptional circumstances to warrant referral for extraschedular consideration of a total disability rating based on the Veteran's service-connected disabilities. Given the above, the preponderance of the evidence does not support the Veteran's contention that his service-connected disabilities are of such severity as to preclude his participation in any form of substantially gainful employment.

Accordingly, the preponderance of the evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected disabilities or that he is incapable of performing the physical acts required by employment due solely to his service-connected disabilities. The Board concludes, therefore, that referral of this claim for consideration of TDIU on an extraschedular basis is not warranted. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C. 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Service connection for an acquired psychiatric disability other than PTSD is denied.

A disability rating in excess of 30 percent for a bilateral hearing loss is denied.

An initial compensable rating for benign prostate hyperplasia is denied.

An initial compensable rating for hypertension is denied.

A TDIU is denied.




____________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


